Citation Nr: 1829402	
Decision Date: 06/07/18    Archive Date: 06/27/18

DOCKET NO. 14-04 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, to include as secondary to service connected loss of right kidney function with left kidney involvement and pyelonephritis. 

2. Entitlement to compensation under the provisions of 38 U.S.C. § 1151 (2012) for an additional disability of erectile dysfunction due to treatment by the Department of Veteran Affairs (VA).

3. Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to November 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In August 2015 and most recently in June 2016, the Board remanded the claims for further development. There was substantial compliance with the Board's remand directives to decide the claims on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. The Veteran currently has erectile dysfunction.

2. The Veteran's erectile dysfunction was not incurred in, caused by, or otherwise related to active duty service.

3. The Veteran's erectile dysfunction was not caused by or aggravated by his service-connected loss of right kidney function with left kidney involvement and pyelonephritis.

4. VA's medical treatment and care of the Veteran was not rendered with carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.


CONCLUSIONS OF LAW

1. The criteria for service connection for erectile dysfunction, to include as secondary to service connected loss of right kidney function with left kidney involvement and pyelonephritis, have not been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

2. The criteria for compensation benefits under the provisions of 38 U.S.C. § 1151 for additional disability of erectile dysfunction due to treatment by VA have not been met. 38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.154, 3.159, 3.361 (2017)

3. There is no legal basis for an award of special monthly compensation for the loss of use of a creative organ. 38 U.S.C. § 1114 (k) (2012); 38 C.F.R. § 3.350 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection - Erectile Dysfunction

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995). The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that his erectile dysfunction is caused by or otherwise related to service, to include as proximately caused or aggravated by his service-connected loss of right kidney function with left kidney involvement and pyelonephritis.

The Veteran currently has erectile dysfunction. In an April 2011 VA medical record, the Veteran indicated that he was unable to achieve an erection and sexual dysfunction was noted in his past medical history.

After a review of the record, including service treatment records and post-service medical records, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current erectile dysfunction was incurred in or otherwise related to service on a direct basis and as secondary to his service-connected loss of right kidney function with left kidney involvement and pyelonephritis. A review of the Veteran's service treatment records are absent for any symptoms or treatment related to erectile dysfunction or genitalia. The Veteran offers no other evidence in support of a finding that his erectile dysfunction was incurred in service.

A VA medical opinion was provided in July 2013. The VA examiner opined that erectile dysfunction is wholly unrelated to kidney issues and is secondary to spinal injuries. He also stated that there is no medical evidence to support that erectile dysfunction is secondary to any surgeries or therapy. 

In October 2015, another VA medical opinion was provided. The VA examiner opined that it is less likely than not that the Veteran's erectile dysfunction is related to military service. After a review of the record, the examiner stated that there are no events or exposures documented in the Veteran's service treatment records that could plausibly explain subsequent erectile dysfunction. He added that the Veteran sustained a complete T10-11 sensory and motor level from a gunshot wound in 1968, several years after service discharge. He elaborated that relevant residuals include a neurogenic bladder, urolithiasis, and bowel dysfunction, and that a previous opinion has linked upper urinary tract infection to the development of bladder cancer. The examiner indicated that in a person [the Veteran] with spinal cord lesion that produces a neurogenic bladder and bowel dysfunction, it is medically unreasonable to invoke any other etiology of erectile dysfunction.

The October 2015 VA examiner also provided an opinion on secondary service connection. He opined that it is less likely than not that the Veteran's erectile dysfunction is related to his kidney disability. He provided the rationale that the Veteran is not uremic and the residual function in his unaffected kidney is adequate. He added, although end-stage renal disease causes general debility, it was not the case with the Veteran and it is not plausible to invoke kidney disease as the cause of his erectile dysfunction. The examiner also opined that it is less likely than not that the erectile dysfunction is aggravated by the service-connected kidney disability. He explained just as unilateral renal function, in the absence of uremia or at least advance azotemia, would not be expected to cause erectile dysfunction, it would not be expected to aggravate erectile dysfunction beyond its natural course. 

The opinions in the July 2013 and October 2015 VA examination reports provide competent and probative evidence that weighs against the Veteran's claim because the VA examiners reviewed the claims file and provided a medical opinion supported by well-reasoned rationale. 

The Veteran has not proffered competent medical evidence in support of his lay contentions. The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology of his erectile dysfunction. See Jandreau v. Nicholson, 492 F.3d at 1377 n.4; Woehlaert, 21 Vet. App. at 462. A diagnosis of erectile dysfunction requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. Therefore, the Board finds that the Veteran's lay assertions lack probative value. 

Absent competent, credible, and probative evidence of a nexus between the Veteran's service, the Board finds that erectile dysfunction was not incurred in-service and is not otherwise related to active service to include as secondary to (caused by or aggravated by) service-connected loss of right kidney function with left kidney involvement and pyelonephritis. See 38 U.S.C. § 5107(a) ("A claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "whether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009). Accordingly, service connection for erectile dysfunction is not warranted.

The preponderance of the evidence is against the claim of service connection for erectile dysfunction, to include as secondary to service-connected loss of right kidney function with left kidney involvement and pyelonephritis, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

1151 - Erectile Dysfunction

Under the provisions of 38 U.S.C. § 1151, if VA hospitalization or medical or surgical treatment causes additional disability, which is not the result of a veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability was service-connected. See 38 C.F.R. § 3.361.

If additional disability is present, two principal criteria apply in determining whether it is compensable within the ambit of 38 U.S.C. § 1151. First, the additional disability may qualify for compensation if the disability is not the result of a veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA. Second, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable. These provisions of law apply to claims received by VA on or after October 1, 1997. 38 U.S.C. § 1151; 38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by medical treatment, VA compares a veteran's condition immediately before the beginning of such treatment to his condition thereafter. To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability. Merely showing that a veteran received care, treatment, or examination, and that a veteran has an additional disability does not establish cause. Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent. 

To determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32 (2014). "Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient...of the proposed diagnostic or therapeutic procedure or course of treatment." 38 C.F.R. § 17.32(c). The practitioner must explain to the patient, in a language understandable to the patient: the nature of the proposed treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done. Id. Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. 38 C.F.R. § 3.361(d). The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. Id.

Regulations further provide that compensation is not payable for the necessary consequences of VA treatment properly administered with the express or implied consent of a veteran or, in appropriate cases, a veteran's representative. "Necessary consequences" are those which are certain or intended to result from the treatment provided. Consequences otherwise certain or intended to result from treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would, in fact, be administered. 38 C.F.R. § 3.361.

The Veteran contends that he incurred erectile dysfunction as a result of VA medical treatment.

As discussed above, the Veteran has erectile dysfunction. The Board addresses the causation requirement, and determines that the preponderance of the evidence is against a finding that the Veteran sustained an additional disability, to include erectile dysfunction, as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or that there is any additional disability resulting from VA treatment constituting an event that was not reasonably foreseeable. 

In July 2013, a VA examiner provided an opinion that there is no medical evidence to support that the Veteran's erectile dysfunction is secondary to any surgeries or therapy. He indicated that erectile dysfunction is wholly unrelated to kidney issues and is secondary to spinal cord injuries. 

In an October 2015 VA examination report, the examiner indicated that he reviewed the relevant records, mostly in the VA Boston electronic health record. He opined that it is less likely than not that the Veteran incurred erectile dysfunction as a result of VA treatment. The examiner elaborated that the episode that merits closest scrutiny is the 2014 transurethral resection of a bladder tumor. He stated he had also looked carefully at other treatment records and finds no evidence of medical or surgical misadventure. The examiner also opined that erectile dysfunction was an unlikely but possible event following treatment at VA medical facility, specifically referring to the bladder tumor excision. Further, he added, "reasonably foreseeable" implies a higher probability than he thinks is applicable to this case. An October 2014 discharge summary from West Roxbury VAMC reflects that the Veteran did not have any post-operation complications following the bladder surgery. 

The Board concludes that the July 2013 and October 2015 VA medical opinions and conclusions as to whether the Veteran incurred erectile dysfunction as a result of VA treatment and whether it was a reasonably foreseeable event given the nature of treatment received at VA to be the most probative evidence of record on this issue. The medical opinions provide competent and probative evidence that weigh against the Veteran's claim because the VA examiners reviewed the claims file and collectively provided a medical opinion supported by well-reasoned rationale. See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012). While the Veteran attributes fault to VA for his additional disability, the Board finds that a determination that erectile dysfunction was the result of carelessness, negligence, lack of proper skill, error in judgment, or caused by an event that was not reasonably foreseeable, is a determination medical in nature and the VA examiners' opinions are more probative on the subject of standard of care. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App 370, 374 (2002).

While the Veteran asserts that erectile dysfunction was incurred as a result of VA treatment, he is not medically trained and is therefore not qualified to competently opine about medical etiology. The Veteran is competent to report symptoms, such as inability to achieve an erection, which he may have experienced at any time. See Layno, 6 Vet. App. 223, 225. The Veteran has attempted to establish a nexus through his own lay assertions that his erectile dysfunction was caused by VA's treatment, however, the Veteran is not competent to offer opinions as to the etiology of his erectile dysfunction. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Erectile dysfunction requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current erectile dysfunction and alleged negligent treatment at VA. It should be noted that the Veteran does not specifically attribute his erectile dysfunction to a particular instance of treatment at VA and does not provide any additional medical evidence or opinions in support of his contentions. The Veteran also has not asserted that VA furnished medical treatment without his informed consent.

The Veteran also does not meet section 1151's requirements in the alternative as the evidence of record shows that his additional disability following treatment was an event that was reasonably foreseeable. The October 2015 VA examiner specifically stated that erectile dysfunction was unlikely but a possible event following treatment at VA regarding the bladder tumor excision.

In summary, the evidence of record does not reflect that the erectile dysfunction was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment or was an event that was not reasonably foreseeable.

For these reasons, the Board finds that the preponderance of the evidence is against the claim for additional disability of erectile dysfunction due to treatment by VA under 38 U.S.C. § 1151, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Special Monthly Compensation (SMC) for Loss of Use of a Creative Organ

38 C.F.R. § 4.115(b) provides that when evaluating any claim involving loss of use of one or more creative organs, entitlement to special monthly compensation should be considered. Special monthly compensation under 38 U.S.C. § 1114(k) is payable for anatomical loss or loss of use of a creative organ. 38 C.F.R. § 3.350(a). The amount of special monthly compensation for loss of use of a creative organ is a non-variable amount and is set by statute and the rate of compensation for the loss of use of a creative organ is described under the provisions of 38 U.S.C. § 1114(k), subject to a maximum capped amount.

A grant of SMC for loss of use of creative organ is predicated on the grant of service connection or entitlement to compensation under the provisions of 38 U.S.C. § 1151 for erectile dysfunction. The Veteran is not entitled to VA benefits for erectile dysfunction under either avenue. As the rate for special monthly compensation for loss of use of a creative organ is set by statute and is not variable, the facts surrounding the Veteran's loss of use of a creative organ are not determinative of the amount of special monthly compensation for loss of use of a creative organ. Accordingly, the appeal as to the amount of special monthly compensation assigned based on loss of use of a creative organ must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement).


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service connected loss of right kidney function with left kidney involvement and pyelonephritis.

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for additional disability of erectile dysfunction due to treatment by VA, is denied.

Entitlement to special monthly compensation (SMC) for loss of use of a creative organ is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


